Title: From George Washington to Brigadier General Anthony Wayne or Officer Commanding the Light Corps, 20 July 1779
From: Washington, George
To: Wayne, Anthony,Officer Commanding the Light Corps


        
          Sir
          New Windsor July 20th 1779
        
        Col. Butlers favor of last evening I have received—The opinion he has of the enemys designs renders it unnecessary for me to caution you on the score of keeping out the necessary Guards & patroles; The look out boats I have desired Genl McDougal to order down to be under yr command that you may officer & man them, with such persons as you can fully confide in—this will enable you to obtain the earliest notice of the enemys movements, & should any take place, or any thing important occur—you will take care to have it communicated, as well to the different commanding Officers in the vicinity of West point, as to Genl McDouga⟨l.⟩ I propose either this evening or tomorrow to pitch my Tent some where near West point. I am &c.
        
          G.W.
        
      